                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


KEVIN MICHAEL BOON-BEY, A. B., a
minor child, K. B., a minor child, K. M. B.
JR., a minor child, P. H., a minor child,
and S. B., a minor child,

              Plaintiffs,

      v.                                      Case No. 19-C-0985

AUDREY SKWIERAWSKI and
RYAN SANSON,

              Defendants.


              MOTION FOR JUDGMENT ON THE PLEADINGS



      PLEASE TAKE NOTICE that the Defendants, by Wisconsin Attorney

General Joshua L. Kaul and Assistant Attorney General David C. Rice, move

the court to enter judgment on the pleadings on the grounds of Eleventh

Amendment immunity, prosecutorial immunity, judicial immunity, qualified

immunity, and failure to state a claim upon which relief can be granted.




                                        1

           Case 2:19-cv-00985-JPS Filed 10/15/19 Page 1 of 2 Document 14
     Dated at Madison, Wisconsin, this 15th day of October, 2019.

                                  JOSHUA L. KAUL
                                  Wisconsin Attorney General


                                  s/David C. Rice
                                  DAVID C. RICE
                                  Assistant Attorney General
                                  State Bar #1014323

                                  Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-6823
(608) 267-8906 (Fax)
ricedc@doj.state.wi.us




                                    2

       Case 2:19-cv-00985-JPS Filed 10/15/19 Page 2 of 2 Document 14
